Citation Nr: 0843279	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for right total knee 
placement due to rheumatoid arthritis.

3.  Entitlement to service connection for left total knee 
placement due to rheumatoid arthritis.

4.  Entitlement to service connection cervical spine 
degenerative disc disease, status post-operative, due to 
rheumatoid arthritis.

5.  Entitlement to service connection for lumbar spine 
degenerative disc disease due to rheumatoid arthritis.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from June 1975 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina, which-in pertinent part, denied 
service connection for the disabilities listed on the cover 
sheet.

An August 1993 rating decision denied service connection for 
a left knee disorder, as no pathology was found on 
examination.  In the absence of an appeal, the August 1993 
rating decision is final.  In light of the fact the probative 
medical evidence shows the veteran to have a currently 
diagnosed left knee disorder, however, the Board is 
addressing the claim as a new claim, rather than on the basis 
of new and material evidence.


FINDING OF FACT

Rheumatoid arthritis, post-bilateral total knee replacements, 
and cervical and lumbar spine disorders were not manifested 
until several years post service and are not otherwise 
related to service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2008).

2.  Post-operative right total knee replacement due to 
rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a).

3.  Post-operative left total knee replacement due to 
rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a).

4.  Cervical spine degenerative disc disease associated with 
rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a).

5.  Lumbar spine degenerative disc disease associated with 
rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In letters of February and 
May 2005, VA notified the veteran of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined prior 
to the rating decision in question is not prejudicial in 
light of the decisions reached below.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In any 
event, a March 2006 letter provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While she may not have received full notice 
prior to the initial decision, after notice was provided, she 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, following issuance of 
the March 2006 letter, the claims were readjudicated, as 
shown in the statement of the case and the supplemental 
statements of the case.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting her that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by her or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, RO 
hearing transcript, service treatment records, VA medical 
records, and private medical records.  Although this Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
November 2003 records of Wake Forest Baptist Hospital note 
the veteran's diagnosis of osteoarthritis with rheumatoid 
arthritis in the knees bilaterally.  A December 2003 entry 
notes a two-to-three-year history of rheumatoid arthritis.  
In 2004 she underwent total knee replacements of both knees 
secondary to her arthritis.  In September 2004, she underwent 
a spinal fusion at C1-C2 for rheumatoid arthritis with 
cervical spine instability.

The veteran asserts her symptoms of rheumatoid arthritis had 
their onset during her active service, and she points to her 
bilateral shoulder pain as the actual early symptoms of her 
rheumatoid arthritis.  The probative medical evidence of 
record is against this assertion.

The veteran's multi-volume service treatment records note her 
primary medical issues were psychiatric- and gynecological-
related.  They are essentially negative for any findings or 
treatment for musculoskeletal disorders.  A November 1978 
check-up revealed her extremities were negative for any 
abnormalities.  In March 1980, she complained of a sharp 
stabbing pain in her stomach and her right mid-back and 
flank.  She denied any trauma or lifting injury.  She was 
hospitalized, and a subsequent entry notes there was no cause 
for her recurrent pain.

February and June 1989 entries note the veteran's complaints 
of back pain, including pain that radiated to the right lower 
extremity, was due to vaginitis, pelvic inflammatory disease, 
and chronic appendicitis.  In May 1990 she complained of left 
knee pain on bending, and she denied any then recent injury.  
Physical examination revealed full range of motion, left knee 
effusion, and a positive patellar compression test.  X-rays 
were interpreted as within normal limits.  The examiner 
rendered a diagnosis of patellar femoral syndrome.  There are 
no subsequent entries related to this event.  At the 
veteran's October 1991 admission examination for in-patient 
psychiatric treatment, her physical examination was within 
normal limits.  A December 1991 entry noted that a complete 
neurological examination was also within normal limits.  The 
veteran's examination for her Medical Examination Board noted 
her upper and lower extremities, and her spine and 
musculoskeletal system were assessed as normal.

The veteran applied for VA benefits in 1993.  The May 1993 VA 
general examination notes she remembered having had shoulder 
pain in the past, but she was uncertain on the timing.  She 
reported left knee pain which started about six months before 
the examination.  Physical examination revealed no 
abnormality of either shoulder, but x-rays showed 
calcification.  The examiner diagnosed history of resolved 
shoulder pain but with x-ray evidence of disease.  
Examination of the left knee revealed some subjective 
tenderness of the lateral aspect of the patellar, but there 
were no objective findings on examination.  The examiner 
diagnosed left knee arthralgia without x-ray evidence of 
disease.  As noted earlier, an August 1993 rating decision 
granted service connection for bilateral shoulder bursitis 
but denied service connection for a left knee disorder.

The earliest evidence of arthritis is the records of Wake 
Forest Baptist Hospital.  Those records make no reference to 
any complaints or findings of arthritis complaints of 
findings of arthritis within one year of the veteran's 
medical retirement from active service.  Thus, there is no 
factual basis for service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309(a).  In light of the veteran's 
assertion that her bilateral shoulder pain was in fact early 
symptomatology of her rheumatoid arthritis, the RO requested 
an examination and nexus opinion.

The August 2005 VA examination report notes that, after 
review of the claims file and examination of the veteran, the 
examiner opined it was not at least as likely as not that the 
veteran's bilateral shoulder calcific tendonitis marked the 
onset of the rheumatoid arthritis of her spine and knees.  In 
December 2007, a VA medical provider expressed the opinion 
that joint pains the veteran experienced during service 
possibly had been the initial manifestations of her 
rheumatoid arthritis. The Board finds that the definitive 
opinion given in August 2005 is far more probative than the 
speculative one in December 2005 as the former was based  on 
a review of the entire medical evidence while the latter was 
supported only by the medical history related by the veteran.

Further, lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Thus, the veteran's 
assertions are not competent or probative evidence.

The Board observes that service connection is in effect for 
several disabilities, including tendinitis/bursitis of the 
right and left shoulders, each evaluated as 10 percent 
disabling.

The Board further notes the general literature from the 
Internet submitted by the veteran, but there is no competent 
evidence that links the conclusions within that literature 
with her specific case.  See, e.g., Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  See also Timberlake v. Gober, 14 Vet. 
App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 
1265 (Fed. Cir. 2000)).
In sum, the Board is constrained to find the preponderance of 
the evidence is against the claims on both a presumptive and 
direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for right total knee 
placement due to rheumatoid arthritis is denied.

Entitlement to service connection for left total knee 
placement due to rheumatoid arthritis is denied.

Entitlement to service connection cervical spine degenerative 
disc disease, status post-operative, due to rheumatoid 
arthritis is denied.


Entitlement to service connection for lumbar spine 
degenerative disc disease due to rheumatoid arthritis is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


